Exhibit 10.2
 
SETTLEMENT AND RELEASE AGREEMENT
 
THIS SETTLEMENT AND RELEASE AGREEMENT (this “Settlement Agreement”) is made and
entered into as of April 16, 2014 (the “Effective Date”), by and between Sonora
Resources Corp. (the “Company”) and Jamco Capital Partners, Inc. (“Jamco”).
 
 
WHEREAS, Jamco entered into a Consulting Agreement dated July 15, 2011; and
 
 
WHEREAS, the Company owes Jamco $54,000 under the Consulting Agreement; and
 
 
WHEREAS, the Company and Jamco wish to cancel the Consulting Agreement and
resolve and settle the $54,000 obligation due by the Company under the
Consulting Agreement by issuing 1,040,000 shares of the Company’s common stock
in full settlement of the $54,000;
 
 
NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
covenants and agreements set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Jamco hereby agree as follows:
 
 
1. Payments in Satisfaction of $54,000 Obligation.  For and in consideration of
the release and agreements set out in this Settlement Agreement, the parties
agree as follows:
 
a.  
Stock Payments.  Within three business days of the execution and delivery of
this Settlement Agreement by both parties, the Company shall issue a certificate
for 1,040,000 shares of the Company’s common stock. All such shares shall be
deemed fully paid upon issuance by the Company.  Jamco acknowledges that the
shares will carry a legend restricting their resale except pursuant to an
available exemption under applicable securities laws.  The Company agrees that
it will use its best efforts to promptly remove such legend at the request of
Jamco at such time as the shares are transferable under applicable securities
laws.

 
2. Satisfaction of $54,000 Obligation.  Jamco hereby acknowledges and agrees
that the Stock Payments shall constitute full and complete satisfaction of all
of the $54,000.
 
3. Mutual Non-disparagement.  Each of the Company and Jamco agrees to refrain
from making any oral or written statements to any third parties that are
disparaging of the other party.
 
4.           Mutual Release.  For and in consideration of the agreements set out
in this Settlement Agreement, and conditioned upon the Company’s satisfaction of
the $54,000 Obligation by making the payments set forth in Section 1 above, each
of the Company and Jamco (each a “Releasing Party”), and any other person or
entity who could claim through either of said parties, including but not limited
to, their officers, directors, heirs, personal representatives, successors and
assigns, hereby irrevocably and unconditionally release, acquit, and forever
discharge the other party, its successors, assigns, agents, representatives and
attorneys (each a “Released Party” and collectively, the “Released Parties”)
from any and all claims, demands, or liabilities whatsoever, whether known or
unknown, suspected or unsuspected, now existing or arising in the future, at law
or in equity, which the Releasing Party ever had or may now have against the
Released Parties, including without limitation, any claims, demands, or
liabilities (including attorneys’ fees and costs actually incurred) arising out
of or relating to any of the $54,000 obligation (except for claims arising under
this Settlement Agreement).  It is the parties’ intention to fully and finally
settle and release each other from any matters and claims relating to the
$54,000 obligation, notwithstanding the discovery or existence of any additional
or different claims or facts.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
5.           Waiver.  Each of the Company and Jamco expressly waives any and all
rights which it/he may have under any foreign law or any federal statute, state
law or common law principle that would otherwise limit the effect of this
Settlement Agreement to claims known or suspected as of the date on which the
parties execute this Settlement Agreement.  For the purpose of implementing a
full and complete release and discharge of all Released Parties hereunder, each
Releasing Party expressly acknowledges that this Settlement Agreement is
intended to include in its effect, without limitation, all claims which each
Releasing Party does not know or suspect to exist in its favor at the time of
execution hereof, and that this Settlement Agreement contemplates the
extinguishment of any and all such claim or claims.
 
 
6.           Confidentiality.  Each party agrees to keep confidential the terms
of this Settlement Agreement, as well as all other proprietary and non-public
information of the other party.  Notwithstanding the foregoing, each party may
disclose the terms of this Settlement Agreement to its representatives provided
they agree to be bound by the foregoing confidentiality obligation, and the
Company may disclose the terms of this Settlement Agreement to the extent
required under applicable securities laws.
 
 
7.           Indemnification.  Each party agrees to indemnify and hold harmless
the other party, to the fullest extent permitted by law, from and against any
and all losses, claims, damages, obligations, assessments, penalties, judgments,
awards, and other liabilities (collectively, “Liabilities”), and will fully
reimburse the other party for any and all fees, costs, expenses and
disbursements (collectively, “Expenses”), as and when incurred,
including  defending any claim, action, suit or proceeding, caused by, relating
to, based upon, arising out of or in connection with any breach by such first
party’s obligations under this Settlement Agreement.
 
 
8.           Attorneys’ Fees.  In the event that any party brings any legal
action or proceeding against the other party to enforce any provision of this
Settlement Agreement, or if any party breaches any provision of this Settlement
Agreement, the substantially prevailing party in such legal action or proceeding
shall be entitled to recover its reasonable costs, including attorney’s fees, as
determined by the court in any such legal action or proceeding, in addition to
any other remedies provided for in this Settlement Agreement or under law.
 
 
 
2 

--------------------------------------------------------------------------------

 
 
 
9.           Acknowledgment.  Each of the Company and Jamco acknowledges that
it/he has read this entire Settlement Agreement, understands its provisions, is
not executing this Settlement Agreement in reliance on any promises,
representations or inducements other than those contained herein, has had the
opportunity to review the Settlement Agreement with its/his legal counsel, and
has voluntarily entered into this Settlement Agreement.
 
 
10.           Entire Agreement.  This Settlement Agreement sets forth the entire
agreement between the parties hereto, and fully supersedes any and all prior
agreements or understandings between the parties hereto pertaining to the
subject matter hereof.
 
 
11.           Severability.  If any provision or portion of any provision of
this Settlement Agreement is found to be unlawful, invalid, or unenforceable,
the remaining portions of this Settlement Agreement shall, in all respects,
remain binding and effective and shall be construed, or be in full force and
effect, to the maximum extent lawfully permissible.
 
 
12.           Binding Effect.  This Settlement Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
officers, directors, agents, heirs, personal representatives, successors and
assigns.
 
 
13.           Counterparts.  This Settlement Agreement may be executed in
counterparts, by facsimile and electronically, each of which will be deemed an
original, but all of which together will constitute one and the same agreement.
 
 
14.           Governing Law.  This Settlement Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of Nevada,
without giving effect to its conflict of law principles for the purpose of
applying the laws of another jurisdiction.  Any proceeding brought pursuant to
this Settlement Agreement may be brought in Clark County, Nevada.
 
15.           Further Acts. Each of the parties agrees to execute any and all
other documents as may be reasonably requested by the other party to effectuate
the terms of this Agreement.
 
 
 
3 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Settlement and Release
Agreement as of the Effective Date first above written.


SONORA RESOURCES
CORP.                                                                           JAMCO
CAPITAL PARTNERS, INC.
 
/s/ Juan Miguel Ríos
Gutiérrez                                                                            /s/
Christopher Kape
 
By:  Juan Miguel Ríos
Gutiérrez                                                                           By:
Christopher Kape
Its:   Chief Executive
Officer                                                                          
       Its: Partner
 
Date:  April 16,
2014                                                                                            
  Date:  April 16, 2014
 
 
 
 
4

--------------------------------------------------------------------------------

 